



COURT OF APPEAL FOR ONTARIO

CITATION: Liu v. Huang, 2020 ONCA 495

DATE: 20200804

DOCKET: C66143

Rouleau, van Rensburg and Roberts
    JJ.A.

BETWEEN

Chong Liu

Applicant

(Respondent)

and

Fang Huang

Respondent

(Appellant)

Gary S. Joseph and Stephen Kirby, for
    the appellant

Toni E. Wharton, for the respondent

Heard: in writing

COSTS ENDORSEMENT

[1]

In our July 10, 2020 reasons for judgment, at
    para. 43, we held that the respondent was entitled to his partial indemnity
    costs of the appeal. The parties were unable to agree on the amount of the appeal
    costs and have electronically submitted brief written argument, including costs
    outlines.

[2]

The respondent seeks his partial indemnity costs
    in the amount of $53,407.33. These costs include almost $6,000 in disbursements
    that were mostly for the cost of reproducing the voluminous record for appeal. The
    appellant submits that the award of costs should not exceed her partial
    indemnity appeal costs in the amount of $18,789.66.

[3]

We start with well-established principle. The
    overarching consideration is that the costs awarded must be fair, reasonable
    and proportionate for the unsuccessful party to pay, having regard to the
    circumstances of the appeal, rather than an amount fixed by the actual costs incurred
    by the successful party:
Boucher v. Public Accountants Council for the
    Province of Ontario
(2004), 71 O.R. (3d) 391, [2004] O.J. No. 2634 (C.A.),
    at paras. 24 to 26.

[4]

The unusual circumstances of this case have led
    to the large amount of costs requested by the respondent. There is no question
    that the amount of time recorded was spent and that the hourly rates claimed by
    respondents counsel are reasonable. Nor are the disbursements challenged. While
    we question the necessity for the number of counsel and staff reflected in the
    dockets of the respondents solicitors of record, we also acknowledge that the preparation
    of this appeal required them to review the voluminous trial record and undertake
    substantial legal research to respond to the myriad issues raised by the
    appellant. This appeal represented the culmination of lengthy, hard-fought
    family law proceedings that gave rise to very important issues for the parties,
    not the least of which was the custody of their young daughter. The respondent
    was entirely successful on appeal.

[5]

Accordingly, the amount of fair, reasonable and
    proportionate appeal costs in these circumstances that the appellant is
    required to pay to the respondent is $35,000, inclusive of disbursements and
    applicable taxes.

Paul
    Rouleau J.A.

K.
    van Rensburg J.A.

L.B.
    Roberts J.A.


